Holmes, J.,
dissenting.
I dissent from that part of the majority opinion which grants the writ of prohibition as to P. Ken Howe, the incumbent sheriff, which order prevents his name from being placed upon the ballot for reelection. It seems to me that the Attorney General concluded correctly that the General Assembly did not intend to allow a candidate to qualify for a race for sheriff in 1988 who, after serving a full term, then would be prevented from running for reelection on the basis that he did not have sufficient experience. This would be a reasonable interpretation of this statutory provision. I believe the majority’s interpretation here to be an unreasonable one.
Resnick, J., concurs in the foregoing dissenting opinion.